 WEST PENN POWER CO. 585West Penn Power Company and the Potomac Edison Company d/b/a Allegheny Power and Allegheny Energy Supply Company, LLC, a single em-ployer, and their agent Allegheny Energy Ser-vice Corporation1 and Utility Workers Union of America System Local 102, AFLŒCIO.  Cases 6ŒCAŒ31003, 6ŒCAŒ31204, 6ŒCAŒ31400Œ2, and 6ŒCAŒ31623 July 11, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER  AND WALSH This case involves the issue of whether the Respondent adequately responded to a series of information requests from the Union on six separate subject matters.2  The General Counsel alleged that the Respondent either failed to provide necessary information or provided the information in an untimely manner.  The judge found that the Respondent violated Section 8(a)(5) of the Act by failing to respond timely and failing to provide infor-mation regarding outside contractors; by failing to re-spond timely to a request for information regarding me-ters, customers, and meter readers in Cumberland and Oakland, Maryland; by failing to respond timely and failing to provide information regarding the Itron/Hon-eywell subcontract; and by making blanket claims of confidentiality in response to the Union™s requests for information regarding employee Phil Cosner.  The judge dismissed allegations that the Respondent violated Sec-tion 8(a)(5) by failing to respond timely and failing to provide information regarding foreign utilities, and by failing to respond timely and failing to provide information regarding resource sharing employees work-ing 10-hour days. Having considered the decision and the record in light of the exceptions and briefs, we agree with the judge™s                                                                                                                      1 At the hearing the parties stipulated that, for the purposes of this case only, all Respondents are to be treated as a single employer (col-lectively the Respondent). 2 On May 10, 2001, Administrative Law Judge Jerry M. Hermele is-sued the attached decision.  The Respondent filed exceptions and a supporting brief, an answering brief, and a reply brief; the General Counsel filed exceptions and a supporting brief, and an answering brief; and the Charging Party filed exceptions and a supporting brief, and a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. At fn.1 of his decision, the judge observed that upon publication, ﬁunauthorized changes may have been made by the Board™s Executive Secretary to the original Decision of the Presiding Judge.ﬂ  It is the Board™s established practice to correct any typographical or other for-mal errors before publication of a decision in the bound volumes of NLRB decisions. findings of violations concerning information about out-side contractors and about the Itron/Honeywell subcon-tract.  We also agree with his dismissal of the allegations about foreign utilities and about resource sharing em-ployees working 10-hour days.  We disagree with the judge™s findings of violations concerning information about Cumberland and Oakland, Maryland, and about employee Phil Cosner.  Therefore, we have decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order, and to adopt the judge™s recommended Order as modified and set forth in full.3I. INFORMATION REGARDING OUTSIDE CONTRACTORS This alleged violation involves union requests for in-formation regarding unit work performed by outside con-tractors.  The judge found that the Respondent violated Section 8(a)(5) by failing to respond timely and failing to provide information.  The judge stated that he was un-clear about the extent of the Respondent™s claims regard-ing the burdensomeness of the information request.  Ac-cordingly, he ordered that the parties bargain about the level of detail and time period of data to be provided.  The Respondent has excepted to the judge™s finding of the violation.  The General Counsel and the Union have excepted to the judge™s limited remedy. We agree with the judge™s finding that the Respondent violated the Act regarding this allegation for the reasons he set forth and for additional reasons discussed below.  We disagree, however, with his remedy and find that the appropriate remedy is to provide the information, rather than to bargain over providing it. A. Background In 1977, the parties signed an agreement whereby the Respondent agreed to identify specific work performed and work locations for outside contractors doing ordinary maintenance and repair work normally performed by the Respondent™s employees represented by the Union.  For many years, the Respondent provided these reports to the satisfaction of the Union. The outside contractor information is necessary for the Union to police its contract in two respects.  First, the contract provided that unit work could be subcontracted only to the extent that the Respondent maintained a work force sufficient to perform the regular expected work of the Respondent.  Second, the parties™ most recent con-tract contained a ﬁResource Sharingﬂ provision, under which unit employees may be sent to another site of the Respondent™s to perform work for the Respondent.  Re- 3 We shall modify the judge™s recommended Order to conform to our findings and to the Board™s standard remedial language. 339 NLRB No. 77  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586source sharing was intended to reduce the number of 
outside contractor jobs because the Respondent could move unit employees where they were needed.  Addi-
tionally, the contract provided that where resource shar-
ing was utilized, outside contractors would be used only 
as a last resort. The Respondent™s traditional contractor reports met 
the Union™s needs by providing information, for the Un-

ion™s entire geographic territory, listing the dates subcon-
tracted work was performed, a description of the work, 
and the name of the contractor.  For a year or so prior to 
the information requests at issue here, the Respondent 
shifted to a reporting form that listed locations, a broad 
description of the type of work, and contractor names.  
Although the form contained a column to identify the 

ﬁnumber of menﬂ used on the job, the Respondent rou-
tinely wrote ﬁAs Neededﬂ in 
that space.  The new form, 
therefore, did not identify wh
at, if any, subcontracted 
work was performed.  In 1999 and 2000, the Respondent 

provided information on selected service centers only. 
On September 22 and November 1, 1999, March 7, 
July 6, and August 18, 2000, the Union requested de-

tailed reports, like those it had previously received, re-
garding contractors and complained that reports were 
routinely being received untimely.  The Respondent™s 
answers to these requests asserted, variously, that it com-
plied with the 1977 agreement, that it was providing the 
information it had on the subject, and that it would con-
sider the feasibility of refining the form and substance of 
its reports.  The Respondent never answered a direct 
question contained in the Union™s March 7, 2000 letter 
about whether the failure to provide a monthly report for 
a given location indicated that there was no subcontract-
ing.  The Union™s August 18, 2000 letter also requested, 
with specified breakdown categories, data processing 
information from 1994 to the present on amounts of con-
tracting by dollar expenditure and numbers of work 
units.  The Union explained that it was looking for trends 
in contractor use before and after collective-bargaining 
commitments were made regarding the use of resource 
sharing in exchange for limiting subcontracting. 
B. Analysis The judge found that the requested information was 
relevant based on the resource sharing provision in the 
parties™ 1977 agreement.  He also found the information 
was relevant to the Union™s ability to negotiate a succes-sor agreement.  The Respondent has excepted to the 

judge™s conclusions.  We find no merit in these excep-
tions.  In addition to the factors set forth in the judge™s 
decision, we find the violations based on the following 
two reasons. 
First, the Respondent contends that the 1977 agree-
ment between the parties establishes the scope of the 
contractor information it is obligated to provide to the 
Union.  The Respondent argues that although it histori-
cally gave the Union more information than was required 
by the 1977 agreement, it is not required to continue this 
practice.  It contends that its more recent submissions of 
contractor information complie
s with that agreement.  
We find this argument unpersuasive.  The 1977 agree-
ment establishes a minimum level of contractor informa-
tion that the parties agreed the Union is entitled to re-
ceive.  The agreement does not, however, contain a 
clause eliminating the Union™s right to request and re-
ceive other contractor information to which it is statuto-
rily entitled.  See 
NLRB v. Acme Industrial Co.
, 385 U.S. 432, 435 (1967).  In this case, where the Union was re-
questing the information to police its collective-
bargaining agreement,
4 the Union was entitled to the 
information it sought. 
Second, the parties were beginning to prepare for col-
lective-bargaining negotiations for a new contract.  The 

requested information relates directly to the Union™s 
concerns with the maintenance of unit size and the gen-
eral preservation of unit work.  We find that the timing of 

the requests, as related to the upcoming negotiations, 
strongly supports the Union™s need for the information.  
Accordingly, we agree with the judge that the Respon-
dent violated Section 8(a)(5) by its delay in furnishing 
the contractor information and by its failure to respond 
adequately to the Union™s requests. 
C. The Remedy 
Turning to the judge™s proposed remedy for this viola-
tion, we agree with the General Counsel and the Union 
that the appropriate remedy is to provide the information, 
rather than to bargain over providing the information.  To 
the extent that the Respondent had valid claims of bur-
densomeness, it should have bargained with the Union 
over production of information at the time the informa-

tion was requested.  Having violated the Act by refusing 
to provide relevant and necessary information, the Re-
spondent is now obligated to produce the information.  
Any issues regarding the burdensomeness of producing 
the information are appropriately handled in the compli-
ance stage of this proceeding.  See, e.g., 
Safeway Stores, 
Inc., 252 NLRB 1323, 1324 (1980), enfd. 691 F.2d 953 
(10th Cir. 1982). 
                                                          
 4 We note the judge™s finding that the Union™s motive for its requests 
were ﬁcrystal clearﬂ to the Respondent. 
 WEST PENN POWER CO. 587II. INFORMATION REGARDING METERS, CUSTOMERS,  AND METER READERS IN CUMBERLAND  AND OAKLAND, MARYLAND This alleged violation involves union requests for in-
formation regarding two service centers.  The judge 
found that the Respondent violated Section 8(a)(5) by 
failing to timely provide the information.  The Respon-
dent has excepted to the judge™s finding of the violation.  
We disagree with the judge™s finding that the Respondent 
violated the Act regarding this allegation. 
A. Background The Respondent™s meter readers at Oakland, Mary-
land, are represented by the Union.  The meter readers at 
Cumberland, Maryland, are not unionized.  In the sum-
mer of 1999, Oakland employees complained to the Un-
ion that Cumberland employees were not following 
proper procedures, thereby improving their productivity.  
The Oakland employees felt that this caused them to be 

compared unfavorably to Cumberland employees.  On 
August 26, 1999, the Union sent a request for seven 
pieces of information, six 
of them requesting parallel 
data from both the Oakland and Cumberland service cen-
ters.  The Union was attempting to see if the two groups 
had comparable workloads and followed similar proce-

dures in performing their work. 
On January 31, 2000, the Respondent provided infor-
mation on four of the items and alleged it had no data on 
the others.  On February 23, 2000, the Union requested, 
inter alia, any information the Respondent had regarding 
one item that the Respondent alleged was not ﬁreadily 

available.ﬂ  On April 11, 2000, the Respondent provided 
estimated data on that item. 
B. The Judge™s Decision 
The judge found that the 5-month and 7-1/2-month de-
lays in providing the information rendered the Respon-
dent™s responses untimely and in violation of Section 
8(a)(5).  We disagree with the judge for the reasons that 
follow. 
C. Analysis 
In determining whether an employer has unlawfully 
delayed responding to an information request, the Board 
considers the totality of 
the circumstances surrounding 
the incident.  ﬁIndeed, it is well established that the duty 
to furnish requested information cannot be defined in 

terms of a per se rule.  What is required is a reasonable 
good faith effort to respond to the request as promptly as 
circumstances allow.ﬂ  
Good Life Beverage Co
., 312 NLRB 1060, 1062 fn. 9 (1993).  In evaluating the 
promptness of the response, ﬁthe Board will consider the 
complexity and extent of information sought, its avail-
ability and the difficulty in retrieving the information.ﬂ  

Samaritan
 Medical Center, 319 NLRB 392, 398 (1995). 
Here, we find the General Counsel has not established 
that the Respondent™s procedures and actions were un-
reasonable in the circumstances of this case.  The meter 
readers information request was made at a time when the 
Union submitted numerous other information requests, 

significantly in excess of its previous pattern of such 
requests, that required substantial amounts of time to 
address.  As noted by the judge, five full-time employees 
spent hundreds of man-hours gathering the information 
requested by the Union during the time period covered 
by the requests in this case.
5  Further, the Union™s meter 
readers information request required the Respondent to 

search for data as far back as 1991.  In addition, the re-
cord indicates that the Respondent periodically advised 
the Union that it was putting together the requested data.  
Given that the information 
sought was not time sensitive, 
we find that it was reasonable for the Respondent to ac-
cord a higher priority to other information requests.
6  Considering all of the circumstances surrounding the 
meter readers information request and response, we con-
clude that the Respondent did not violate the Act, and we 
will dismiss this portion of the complaint. 
III. INFORMATION REGARDING THE ITRON/HONEYWELL  SUBCONTRACT These alleged violations involve union requests for in-
formation regarding a subcontract for meter installations.  
The judge found that the Respondent violated Section 
8(a)(5) by failing to respond timely and failing to provide 
information.  The Respondent has excepted to the 
judge™s finding of the violations.  For the reasons set 
forth below, we agree with the judge. 
A. Background In the fall of 1999, the Union learned that the Respon-
dent contracted with Itron, which, in turn, subcontracted 
with Honeywell, for new meters to be installed in a un-
ion-represented service area.  On November 30, 1999, 
the Union requested a copy of 
the contract and the instal-
lation schedule.  On March 22, 2000, the Respondent 

provided the contract and installation schedule, which 

indicated that work had begun in March 2000.  The par-
ties exchanged some more requests and information, in 
which the Respondent asserted that, due to the short 
amount of time available to perform a large volume of 
                                                          
 5 We also note that the official responsible for responding to infor-
mation requests changed in the middl
e of the 5-month period between 
the request and the initial written response. 6 The nonsensitive nature of the mate
rial is significant to our deci-sion.  We reach a different result,
 below, where there was a shorter delay in providing time sensitive material. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588work, it subcontracted the work because of the existing 
workload of meter technicians. 
On June 12, 2000, the Union requested, inter alia, (1) 
the days and number of hours the contractor performed 

meter work in the territories of the union-represented 
meter technicians; (2) which, 
if any, unit employees were 
resource-shared out of locations where, and around the 
time when, the contractor performed work;
7 (3) which, if 
any, unit employees were re
source-shared out from any 
location while the contractor performed work; and (4) the 
staffing levels compared to those listed in the contract.
8  On July 24, 2000, the Respondent replied and stated, 
inter alia, that it did not have the information for item 
(1); provided information only on meter technicians for 
items (2) and (3) because they
 assertedly were the only ones qualified to do the work; and asserted there were no 
contract staffing levels, as re
quested in item (4), because 
the work done to date was mostly in the area of former 
Local 331, which had merged with the Union.  In an Au-
gust 18, 2000 letter, the Union asserted that the Respon-
dent did not try to get the information in item (1); con-
tended that unit employees other than meter technicians 
might be able to do the work and, therefore, it renewed 
its request for items (2) and (3
); and advised that the Lo-
cal 331 contract had staffing levels listed in a side 
agreement and, therefore, renewed its request for the 
information in item (4).  On January 15, 2001, the Re-
spondent provided some information for item (1), i.e., the 
contractor™s man-hours. 
B. The Judge™s Decision and the Respondent™s  
Exceptions The judge found that the Respondent™s response to the 
request for the Itron contract was untimely, in violation 

of Section 8(a)(5) of the Act.  The almost 4-month delay 
in providing the contract and the attached installation 
schedule prevented the Union from taking any action 
before the contract work began.  Regarding the June 12 
and August 18, 2000 requests, the judge found that the 

Respondent™s provision of the man-hour data was not 
unreasonably delayed in the circumstances, but that its 
failure to provide resource-sharing data on employees 
other than meter technicians violated Section 8(a)(5) of 
the Act.  The judge™s recommended Order requires the 
Respondent to provide the Itron information requested in 
                                                          
                                                           
7 As stated in sec. 1, supra, the ﬁResource Sharingﬂ provision of the 
parties™ most recent contract grante
d the Respondent the right to assign 
unit employees where they were need
ed in order to reduce reliance on 
outside contractors. 
8 In its letter, the Union explained that it wanted to know if unit em-
ployees were available for the meter work or could have been cross-
assigned to perform it. 
the November 30, 1999, June 12 and August 18, 2000 
requests. In its exceptions the Respondent contends not only that 
its actions did not violate the Act in any manner, but that 
the judge™s decision does not find a violation for its fail-
ure to provide the Union with staffing-level data re-
quested in the June 12 and August 18, 2000 letters.  The 

General Counsel contends that the judge did find a viola-
tion regarding the staffing-level data. 
C. Analysis 
We adopt the judge™s finding of violations for the rea-
sons set forth in his decision.
9  With respect to the par-
ties™ dispute over the staffing-level data, we conclude 

that although the judge did not
 explicitly address this issue, implicit in his decision is a finding that the Re-
spondent violated Section 8(a)(5) by refusing to provide 
this information.  The staffing-level information that the 
Union requested in item (4) is relevant for the same rea-

son the judge found the resource-sharing data requested 
in items (2) and (3) to be re
levant (i.e., the Union™s ﬁma-
jor and ongoing concernﬂ with subcontracting).  In addi-
tion, the staffing-level information is distinct from the 
man-hour information requested in item (1), which the 
judge found that the Respondent timely provided to the 

Union.  Finally, the judge™s recommended Order, requir-
ing the Respondent to provide ﬁthe information requested 
on . . . June 12, 2000 and August 18, 2000 regarding the 
 . . . Itron meter installation program,ﬂ is broad enough to 
encompass the staffing-level data.
10  For these reasons, we adopt the judge™s implicit finding that the Respondent 
violated Section 8(a)(5) and (1) by failing to furnish the 
Union with the staffing-level data.
11IV. INFORMATION REGARDING EMPLOYEE PHIL COSNER This alleged violation involves union requests for in-
formation regarding an investigation into an altercation 
between two employees.  The judge found that the Re-
spondent violated Section 8(a)(5) by making blanket 
claims of confidentiality, but accommodated the Union™s 
 9 We particularly note that, in contrast to the Cumberland and Oak-
land, Maryland data request, in this instance the information sought by 
the Union in its request of Novemb
er 30, 1999, was time-sensitive.  (By 
the time of the Respondent™s initial response 4 months later, the meter 
installation work was already underway.) 
10 As noted above, the judge also 
ordered the Respondent to provide 
the information set forth in the Union™s request of November 30, 1999.  
However, as the judge acknowledged,
 that information was provided on 
March 22, 2000.  Although we agree with the judge that the delayed 
submission of this information was 
unlawful, we find it unnecessary to 
order that it be provided again.  We will modify the recommended 
Order accordingly. 11 We note that following the Union™s August 18, 2000 assertion that 
a contractual staffing level existed in
 a side agreement, the Respondent 
has not continued to deny the exis
tence of such a staffing level. 
 WEST PENN POWER CO. 589request with the information it eventually provided.  The 
Respondent has excepted to the judge™s finding of the 
violation.  The General Counsel and the Union have ex-
cepted to the judge™s failure to order the Respondent to 
provide further information. 
 For the reasons set forth 
below, we disagree with the judge™s finding that the Re-

spondent violated the Act regarding this allegation. 
A. Background In early 2000, employee Phil Cosner discussed with 
his supervisor a workplace a
ltercation with another em-
ployee.  Subsequently, the Respondent investigated the 
incident and required both Cosner and the other em-
ployee to undergo psychological evaluation by its em-
ployee assistance program provider, Gateway Rehabilita-
tion Center. 
On April 14, 2000, the Union filed a grievance regard-
ing Cosner™s forced psychological examination.  On 

April 19, 2000, the Union requested copies of all notes, 
statements, and other documents related to Cosner™s con-
duct, Cosner™s reports of other employees™ conduct, or 
any related investigation.  Cosner™s waiver permitting 
release of the information to
 the Union was attached to the Union™s request.  At no time, however, did the Union 

furnish the Respondent with a release from the other em-
ployee involved in the altercation. 
On May 10, 2000, the Respondent refused to provide 
the requested information on the ground that all em-

ployee investigations are confidential.  On June 2, 2000, 
the Union requested that the Respondent identify all re-
lated documents in existence.  On July 10, 2000, the Un-
ion requested information on what other employees had 
been sent for psychological evaluations in the past 5 
years.  On July 27, 2000, the Respondent advised the 
Union that no discipline was issued as a result of the 
Cosner incident, and that no 
reports were placed in per-sonnel files.  Acknowledging the existence of an investi-
gative report, the Respondent asserted that it was confi-
dential.  The Respondent also reported that it did not 

have, or intend to obtain, the psychological evaluations 
done by Gateway.  On November 9, 2000, the Respon-
dent provided the Union with a summary of what it had 
discovered during its investigation. 
B. The Judge™s Decision and the Parties™ Exceptions The judge found that the Respondent™s blanket claims 
of confidentiality violated Section 8(a)(5) of the Act by 
preventing the parties from reaching a timely accommo-
dation regarding the Union™s re
quest.  As discussed more 
fully below, the judge imp
licitly found that the Respon-
dent™s November 9, 2000 letter accommodated the Un-
ion™s interests, but indicated that he did not believe that 

the accommodation came ﬁearlyﬂ enough.  The judge 
also concluded that the Respondent need not produce its 

investigative report because it was created after the Un-ion filed its grievance and ha
s ﬁno apparent connectionﬂ 
to the forced psychological examination.  The Respon-
dent excepts to the finding that its confidentiality claims 
violated the Act.  The General Counsel and the Union 
except to the judge™s failure to order the Respondent to 

provide the investigative report to the Union.  For the 
reasons set forth below, we find that the Respondent™s 
actions concerning the Cosner matter in no way violated 
the Act. 
C. Analysis 
A liberal-type discovery standard applies when rele-
vant or probably relevant information is sought by a un-

ion.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967).  
The initial inquiry, therefore, focuses on the relevance of 
the requested information.  In this case, the judge found 
that the investigative report 
was not relevant because it was created after the Union filed its grievance and was 
not connected to the subject of the grievance.  We dis-
agree with the judge on this point. 
The Respondent apparently created the investigative 
report after the Union filed its grievance.  The report, 

however, memorializes the i
nvestigation of an employee 
altercation.  The investigation led the Respondent to re-
quire two employees, including Cosner, to submit to psy-
chological examinations.  Acco
rdingly, the investigative 
report contains information directly relevant to the Un-
ion™s concern about the circumstances in which the Re-
spondent will order such examinations. 
Having found the investigative report to be relevant to 
the Union™s grievance, we turn next to the issue of confi-

dentiality.  It is well settled that substantial claims of 
confidentiality may justify refusals to furnish otherwise 
relevant information.  
Detroit Edison v. NLRB
, 440 U.S. 
301 (1979).  It is also well established that the ﬁparty 
asserting confidentiality has the burden of proof.ﬂ  
Penn-sylvania Power Co.
, 301 NLRB 1104, 1105 (1991). 
ﬁFurther, a party refusing to supply information on con-
fidentiality grounds has a duty to seek an accommoda-
tionﬂ between the union™s needs and the employer™s le-
gitimate interests.  Id.  In addition, ﬁconfidentiality 
claims must be timely raisedﬂ in order to permit the par-
ties a fair opportunity to reach the desired accommoda-
tion.  
Detroit Newspaper Agency
, 317 NLRB 1071, 1072 
(1995). Here, the Respondent raised its claim of confidentiality 
in its initial response to the 
Union™s request for the re-port.  In finding no violation of the Act, we note that the 
Respondent stated its confidentiality concern at the out-set and repeated that concern when responding to subse-
quent union demands on the matter.  Indeed, under the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590precedent cited above, a respondent normally must ad-
vance its claim of confidentia
lity in its response to the 
union information request. 
Our dissenting colleague asserts that the judge dis-
missed this allegation solely on the grounds of non-
relevance.  We disagree.  The judge never said that this 
was his only basis for dismissa
l.  Further, the record 
strongly suggests that the judge 
did 
consider the confi-
dentiality defense and accepted it.
  At the hearing in this matter, the Respondent provided the investigative report 
to the judge.  The judge reviewed it in camera.  He de-
termined that the Respondent™s November 9, 2000 letter, 
which summarized the contents of the investigative re-
port accommodated the Union™s 
need for the information 
while preserving from disclosure the report itself.  Ab-
sent a finding that the information was confidential, the 
judge would have had no need to discuss the Respon-
dent™s accommodation of the 
Union™s request for the report.  Thus, contrary to 
our dissenting colleague, we 
conclude that the judge considered and found confidenti-
ality.  He did so based on an in camera inspection of the 
investigative report and on a finding of accommodation. 
Further, the fact that the judge found nonrelevance 
does not mean that he failed to consider the defense of 
confidentiality.  Although the judge could have stopped 
his analysis upon his finding of nonrelevance, he did not 

do so.  Like any prudent judge, he realized that the Board 
might disagree on the relevance issue and would want to 
consider the issue of confidentiality. 
Our dissenting colleague questions the proposition that 
the investigative report contained matters of a confiden-

tial nature.  However, the report was reviewed by the 
judge in camera and found to contain confidential infor-
mation.  Further, it led directly to a psychological exami-
nation of Cosner.  Thus, there is at least a reasonable 
inference that the report contained matters of a highly 
sensitive nature which caused the Respondent to question 
Cosner™s psychological fitness for continued employ-

ment. 
Finally, our colleague ascribes to us the view that ﬁthe 
Respondent, without ever establishing the existence of 
sensitive or confidential information, would never have 
to disclose its reasoning or standards.ﬂ  That is not our 
view.  As discussed above, the Respondent has estab-

lished the existence of sensitive and confidential infor-
mation.  Further, there may be ways to set forth the stan-
dards for requiring a psychological examination without 
disclosing the report itself.  However, in this case, the 
Union sought the report itself. 
The final issue is whether the judge correctly held the 
Respondent in violation of the Act based on the 6-month 

period of time that elapsed 
between the Union™s informa-
tion request and the Respondent™s furnishing of the No-
vember 9, 2000 letter.  In the circumstances of this case, 
where numerous information requests were being proc-
essed, where the Respondent had legitimate concerns 
about the confidentiality of 
the Cosner information in 
particular, and where the Respondent continued to corre-

spond with the Union about its concerns, we do not find 

the delay to be unwarranted or unreasonable.  See 
Dallas 
& Mavis Forwarding Co.
, 291 NLRB 980, 983Œ984 
(1988), enfd. mem. 909 F.2d 1484 (6th Cir. 1990) (7-

month delay in furnishing information justified by the 
employer™s legitimate confidentiality concerns; parties 
remained in continuous contact over how the information 
might be provided).  Accordingly we will dismiss this 
complaint allegation. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, West Penn Power Company and the Poto-
mac Edison Company d/b/a Allegheny Power and Alle-

gheny Energy Supply Company, LLC, a single employer, 
and their agent Allegheny Energy Service Corporation, 
Greensburg, Pennsylvania, its officers, agents, succes-
sors, and assigns, shall 1. Cease and desist from 
(a) Refusing to provide Utility Workers Union of 
America System Local 102, AFLŒCIO (the Union) with 
information that is relevant and necessary to its role as 
the exclusive bargaining repr
esentative of the unit em-
ployees. 
(b) Refusing to provide timely responses to Union re-
quests for information that ar
e necessary for and relevant 
to the Union™s performance of 
its duties as the exclusive 
collective-bargaining representative of the unit employ-
ees. (c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Provide the Union with the subcontracting informa-
tion requested on September 22 and November 1, 1999, 
and March 7, July 6, and August 18, 2000. 
(b) Provide the Union with the information requested 
on June 12 and August 18, 2000, regarding the ELRI/ 

Itron meter installation program. 
(c) Within 14 days after service by the Region, post at 
its facilities in Pennsylvania, West Virginia, Maryland, 

and Virginia copies of the 
attached notice marked ﬁAp-
 WEST PENN POWER CO. 591pendix.ﬂ
12  Copies of the notice, on forms provided by 
the Regional Director for Region 6, after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees are customarily posted. Rea-
sonable steps shall be taken by the Respondent to ensure 

that the notices are not alte
red, defaced, or covered by any other material.  In the event that, during the pend-
ency of these proceedings, the Respondent has gone out of business or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by the Respondent 
at any time since September 1999. 
(d) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that paragraphs 13(a), (c), (e), 
and (f) of the complaint are dismissed. 
 MEMBER WALSH, dissenting in part. 
Contrary to my colleagues, I would find that the Re-
spondent violated Section 8(a)(5) of the Act by refusing 
to provide the Union with the investigative report involv-
ing employee Phil Cosner™s altercation with another em-
ployee.  Like the majority, I find that the report was rele-
vant to the Union™s performance of its duties as the ex-
clusive collective-bargaining representative of the unit 
employees.  And, as acknowledged by the majority, 

ﬁ[t]he party asserting confidentiality has the burden of 
proof.ﬂ  Pennsylvania Power Co.
, 301 NLRB 1104, 1105 
(1991).  The burden of proof is not satisfied by a blanket 
claim of confidentiality, but 
must involve ﬁa more spe-
cific demonstration of a confidential interest in the par-

ticular information requested.ﬂ  
Washington Gas Light 
Co.
, 273 NLRB 116, 117 (1984).  I find that the Respon-
dent has not met its burden.
1                                                             
                                                                                             
12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 Because I would find the viola
tion based on the Respondent™s fail-ure to establish the confidentiality of the investigative report, I find it unnecessary to address whether th
e Respondent™s November 9, 2000 
letter either timely or adequately
 accommodated the Union™s request 
for information. 
In all other respects I agree with my
 colleagues™ decision, except that I find it unnecessary to pass on the issues of whether the Respondent 
violated Sec. 8(a)(5) by failing to timely provide (i) the survey on other 
utilities™ pay rates for foreign utility work, and (ii) the Maryland meter 
In determining whether an employer has met its bur-
den, the first factor to be 
considered is whether the in-formation sought is sensitive or confidential in nature.  
Detroit Edison Co. v. NLRB
, 440 U.S. 301, 319Œ320 (1979); 
New Jersey Bell v. NLRB, 720 F.2d 789, 791 (3d Cir. 1983).  The record in this case does not support a 

finding that the investigative report contained informa-

tion of a sensitive nature.  Although the Respondent has 
asserted the confidential and sensitive nature of the data 
repeatedly, there is simply 
no evidence in the record sup-porting that claim. 
The investigative report was not made a part of the re-
cord in this proceeding and therefore cannot be examined 
by the Board or a court to evaluate the bare claim of con-

fidentiality.  Moreover, the 
Respondent has not even ex-plained the allegedly sensitive nature of the information 
contained in the report.  The Respondent did allow the 
judge to review the document in camera during the hear-
ing.  And although the judge may have implicitly found 
the report to contain sensitive information, there are two 
flaws in relying on the judge™s in camera review of the 
report to find that it, indeed, contains confidential infor-
mation. 
First, the judge did not make an explicit finding on the 
matter; the majority assumes that he deemed the report to 

be of a sensitive nature because he found that the Re-
spondent need not provide it to the Union.  The majority 
also cites the judge™s finding that the Respondent™s No-
vember 9, 2000 letter accommodated the Union™s request 
as likewise suggesting a determination that the report 

contained sensitive and confidential material.  The 
judge™s ultimate conclusion on this subject, however, 
was that the report was not relevant to the Union™s griev-
ance.  If the report was not relevant, according to the 
judge, then any ﬁimplicitﬂ finding that the judge may 
have made about the sensitive nature of the information 
in it was wholly unnecessary to his decision.
2Second, even assuming that the judge™s in camera in-
spection of the report convinced him the Respondent™s 

confidentiality claim was legitimate, there is no basis for 
reviewing the judge™s evaluation.  The judge provided no 
supporting reasoning, either on the record or in his deci-
sion.
3  Further, as stated above, the report is not a part of 
 readers information.  The finding of
 such additional violations would be cumulative and would not affect the Order. 
2 My colleagues contend that the j
udge did not stop his analysis after 
finding the report to be nonrelevant, but also considered the issue of 
confidentiality.  I believe that they 
overstate the extent of the judge™s brief analysis on this entire issue.  Regardless of how the judge might 
have viewed the nature of the mate
rial contained in the document, he 
made no explicit finding that it was confidential. 
3 My colleagues argue that the record does contain evidence of the 
investigative report™s confidential natu
re.  The mere fact that the Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592the record and cannot be reviewed by this Board or a 
court of appeals.
4In sum, ﬁby asserting c
onfidentiality, the Respondent assumed the burden of coming forward with evidence to 
back its position, and it has not done so.ﬂ  
Lasher Service Corp
., 332 NLRB 834 (2000).  Instead of record evi-
dence, we have, at most, a gratuitous and unexplained 
conclusion that is incapable of being meaningfully re-
viewed.  Therefore, I would find that the Respondent has 
not established its confidentiality defense and that the 
Respondent™s failure to provide the Union with a copy of 
the investigative report violated Section 8(a)(5) of the 
Act. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to provide Utility Workers Union 
of America System Local 102, AFLŒCIO (the Union) 
with information that is relevant and necessary to its role 
as the exclusive bargaining representative of the unit 
employees. 
WE WILL NOT refuse to provide timely responses to Un-
ion requests for information 
that are necessary for and 
relevant to the Union™s performance of its duties as the 

exclusive collective-bargaining representative of our 
employees. 
                                                                                            
                                                           
spondent decided to send employees
 for psychological examination, 
however, does not cloak the investig
ative report with the confidential 
nature of a psychological exam.  The Union was seeking to understand 
and test the Respondent™s reasons for requiring the examinations.  
Under the majority™s theory, the Respondent, without ever establishing 
the existence of sensitive 
or confidential information, would never have 
to disclose its reasoning or standards. 
4 Further, I note that the judge has 
died in the interim between the is-
suance of his decision and ours.  Therefore, we cannot even inquire into 
his reasoning on this matter. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL provide the Union with the subcontracting in-
formation it requested on September 22 and November 1, 
1999, and March 7, July 6, and August 18, 2000. 
WE WILL provide the Union with the information it re-
quested on June 12 and August 18, 2000, regarding the 

ELRI/Itron meter installation program. 
 WEST PENN POWER COMPANY AND THE POTOMAC EDISON COMPANY D/B/A ALLEGHENY POWER AND ALLEGHENY ENERGY SUPPLY COMPANY, LLC, A SINGLE EMPLOYER, AND THEIR AGENT ALLEGHENY ENERGY SERVICE CORPORATION  JoAnn F. Dempler 
and Robin F. Wiegand, Esqs., for the Gen-eral Counsel. John C. Unkovic and Darren P. O™Neill, Esqs. (Reed Smith 
LLP), 
Pittsburgh, Pennsylvania;
 and Arthur J. Chmiel, Esq., 
Fairmont, West Virginia, for the Respondent. Burton E. Rosenthal, Esq. (Segal, Roitman & Coleman), 
Bos-ton, Massachusetts, for the Union.  DECISION1I. STATEMENT OF THE CASE JERRY M. H
ERMELE, U.S. Administrative Law Judge.  On 
January 2, 2001, the Acting General Counsel issued an 
amended complaint alleging that the Respondent, West Penn 
Power Company and the Potomac Edison Company d/b/a Alle-
gheny Power and Allegheny Energy Supply Company, LLC, A 
Single Employer, and their Agent Allegheny Energy Service 
Corporation, violated Section 8(a)(1) and (5) of the National 
Labor Relations Act by delaying 
in furnishing and/or failing to 

respond adequately to six 
1999 and 2000 written requests for information from the Union, the Utility Workers Union of 
America System Local 102, AFLŒCIO.
2  In answers filed on January 15 and 16, 2001, the Res
pondent generally denied this 
allegation. So, this case was tried on January 30 and 31, 2001, in Pitts-
burgh, Pennsylvania, during whic
h the General Counsel called one witness, the Union called two witnesses, and the Respon-
dent called one witness.  The General Counsel and the Respon-
dent then filed briefs on April 2, followed by the Union on 

April 3, 2001. II.  FINDINGS OF FACT The Respondent, headquartered in Greensburg, Pennsyl-
vania, consists of several entities and is a public utility engaged 
in the generation and distribution of electricity in various parts 
of western and central Pennsylva
nia, western Maryland, West 
 1 Upon any publication of this Deci
sion by the National Labor Rela-
tions Board, unauthorized changes may have been made by the Board™s 
Executive Secretary to the original
 Decision of the Presiding Judge. 
2 Previous versions of the complaint were issued on March 13, Oc-
tober 20, and October 25, 2000. 
 WEST PENN POWER CO. 593Virginia and Virginia.  In 1999,
 the Respondent had total oper-ating revenues of $2.8 billion, and annually it purchases and 
receives interstate goods exceeding $50,000 (G.C. Exs. 1(kk), (vv), (ww); U. Ex. 3).  The Union has represented many of the 
Respondent™s employees since at
 least 1940 and its jurisdiction is similar to the Respondent™s service area (Tr. 39, 41).  The 
1200 represented employees work at four power generating 
stations in Pennsylvania, at 23 
service centers in Pennsylvania, 
Maryland, West Virginia, and Virginia, and at two ﬁgeneral 

shopsﬂ in Pennsylvania and Maryland (G.C. Ex. 39; Tr. 40, 46Œ
49).  The most recent collective-bargaining agreement ran from 
May 1, 1996 to May 1, 1999, but the parties extended it until 
April 30, 2001.  The contract ex
tension allowed the parties ﬁto meet upon notice and to negotiate in good faith any issues that 
may ariseﬂ (G.C. Exs. 2Œ3).  Over the period of the contract and 
extension, the Union™s Pennsylva
nia membership declined from 
1022 to 896 employees (U. Ex. 1). 
William Sterner is the Union™s President (Tr. 36).  From 
May 1999 to December 2000, the Union requested information 
from the Respondent regarding 43 subject areas, which was a 
substantial increase over previous years. The Company re-
sponded in some fashion to all 
43 requests, taking five fulltime 
employees hundred of hours to do so (R. Ex. 2; Tr. 244Œ45, 

376, 381Œ82, 426, 439, 459).  Robert
 Kemerer responded to the Union™s information requests on 
behalf of the Respondent and he was succeeded in October 1999 by Debra West as Director 
of Employee Relations (Tr. 364, 366). 
Of the 43 subject areas, six are at issue in the instant pro-
ceeding.  First, on May 5, 1999, 
Sterner wrote Kemerer to re-
quest negotiations to improve employees™ pay when they vol-
unteer ﬁwith foreign electric utilities during storm restoration.ﬂ  
In this regard, Sterner noted that employees are only paid 
straight time for a 40-hour workweek when working out-of-town, compared to higher rates for other companies™ employees 
doing similar out-of-town work (G.C. Ex. 4).  Kemerer re-
sponded on July 13 that the Company recognized the Union™s 

request to negotiate this issue (G.C. Ex. 6).  In a follow-up 
letter of September 16, Sterner 
also expressed concern that 
employees were being forced to work these assignments (G.C. 

Ex. 7).  And on September 21, he requested detailed informa-tion regarding the Company™s use of employees for foreign 
utilities, including ﬁthe total number of . . . man hours charged 
to each foreign electric utilityﬂ from 1996 to the present, ﬁthe 
hourly rates actually charged,ﬂ a
nd ﬁthe actual costs incurredﬂ 
by the Company (G.C. Ex. 9).  Sterner suspected that the Re-
spondent was making a profit on this type of work and thus was 
forcing employees to perform it 
(Tr. 88Œ89).  On September 28, 
Kemerer denied that employees were ever forced to perform 

foreign utility work but conceded that if there were insufficient 
volunteers ﬁwe will, as we have in the past, make this a work 
assignmentﬂ (G.C. Ex. 10).  Then, after another Union letter on 
October 12 requesting cost data (G.C. Ex. 11), West responded on February 11, 2000 by providing data from 1996 to 1999 

regarding the foreign utilities assisted, the dates of assistance, 
the number of employees sent 
and the total number of man-hours involved.  West stated that
 the Company did not have any 
information on the hourly rates charged and that billing infor-

mation regarding third parties was confidential (G.C. Ex. 12).  
But on April 11, West wrote that billing to foreign utilities 
includes ﬁpayroll overheadsﬂ and ﬁadministrative overheadsﬂ 
and that the Company™s charges to foreign utilities are based on 
ﬁthe general guidelines set forth by EEI [Edison Electric Insti-
tute]ﬂ which permits reimbursement
 ﬁfor all costs and expenses incurred during the assistanceﬂ (G.C. Ex. 14).  West then pro-
vided these guidelines on June 13 upon checking with EEI after Sterner requested them on April 25 (G.C. Exs. 15Œ16; Tr. 386Œ
387).  Later, on July 31, West wrote: 
 Following is the formula that is 
used when Allegheny bills la-
bor to other utilities that request emergency assistance.  Eve-
rything starts with the direct labor that is charged to a specific 
work order.  In my June 13 lette
r, we stated that the direct 
charge represents the specific job classification of the em-
ployee who is sent to the requesting company.  However, after 
further discussion with our 
accounting department, we found that the charge is actually calculated as the average wages (in-
cluding overtime) for the employee™s responsibility center for 
the particular pay period when the event occurs multiplied by 
the number of hours that the employee works for the request-
ing company.  Thus, the averag
e wage varies by responsibility 
center and changes every two weeks depending on the num-
ber of employees in a particular
 job classification in that ser-vice center and the amount of overtime worked during a pay 

period.  Once direct labor is determined
, payroll additives (which, as 
noted in my April 11 letter include 401(k) contributions, 
taxes, FICA, etc.), employee e
xpenses, transportation costs, 
and material costs (including stores overheads) are added to 
the directlabor charges.  After all these items are combined, 
three sets of overheads are applied.  The overheads represent 
costs of doing business and are charged to most of our work 
orders.  They consist of General Overheads that are based on 
the prior year™s administrati
on and general expenses, includ-ing supervisory and miscellane
ous operations charges; Facili-ties Overheads that are the allocated costs of office space and 
office furniture and equipment; and Support Services Over-heads which include charges fo
r departments that provide 
support services, such as Payr
oll, Human Resources, Tele-communications, etc.  The current percentages for these over-
heads are 34.88%, 3.43%, and 9.53%, respectively. 
 Local 102 employees who particip
ate in the emergency assis-
tance efforts are paid based on Section XIII  (Working Hours 
and Overtime) and any other sim
ilar sections of the General 
Labor Agreement.  The pay is no different whether an em-
ployee volunteers for the assignment or is forced.  And as to 
your request for work order documents, the Company again 
respectfully declines to provide any such documents for spe-
cific events since we do not provide actual customer charges 
to a third party. 
 (G.C. Ex. 18).  According to Sterner, however, the above ﬁfor-
mulaﬂ was ﬁvery unclearﬂ (Tr. 97Œ98).  Also, West declined to 

provide any data regarding the 
Company™s use of other foreign 
employees in its own service area (G.C. Ex. 18). Then on Octo-
ber 17, West wrote:   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594Regarding foreign utilities, we re
peat that we do not provide third party billing information since we are under restrictions 
from the Edison Electric Institute (EEI) about providing in-
formation on the agreement. However, we have stated many 
times that according to our agreement with EEI, we are only 
allowed to recover our costs when we bill to a third party who 
has signed up for the agreement.  If we charged more than our 
normal billing, we would be in violation of the Mutual Assis-
tance agreement that we signed. If there were any disputes 
with the bill, we would have heard from the utility that we 
charged.  Thus, we take offense to your accusations that we 
are overcharging these utilities that we agreed to help in emer-
gency conditions. 
 (G.C. Ex. 21).  On November 10, West sent information on six 
other utilities™ practices regarding pay for emergency restora-
tion work, and concluded that that those practices were consis-tent with the Respondent™s practice ﬁof using the regular con-
tract rate and provisions of payﬂ (G.C. Ex. 22). 
Second, Sterner wanted inform
ation on the Respondent™s use of outside contractors because this was work that potentially 
could have been performed by the Respondent™s own employ-
ees (Tr. 106).  The Respondent had supplied information re-
garding this subject for many years, pursuant to the following 
1977 agreement:  Specifically, the Company has agreed to amplify upon 
the identification of the specific work performed and work 

locations of contractor work.  The Company intends to 
furnish the same of all contractors performing ordinary 
maintenance and repair-work,
 as opposed to major con-struction, which, in the absence of such contractors em-

ployees represented by Local 102 ordinarily and customar-
ily perform. 
Upon specific request by the Local Union president, 
the Company will furnish similar information and disclo-
sure within its possession on contractors or subcontractors 
whenever the Union believes, in good faith, it has a spe-cific dispute or grievance on a specific use of contractors.  (G.C. Ex. 30).  Indeed, the Respondent provided general annual reports to the Union addressing this subject ﬁfor a number of 
yearsﬂ (Tr. 391).  Also, it provided quarterly ﬁContractor In-
formation Reportsﬂ in 1999 and 2000 a few months after the 
end of each quarter (G.C. Exs. 26Œ27, 30, 32Œ33, 36).  Because 
these reports covered only selected service centers, Sterner 
requested data in late 1999 and March 2000 for the other ser-
vice centers as well (G.C. Exs. 28Œ29, 31).  Also, Sterner con-
sidered the data which was supplie
d to be ﬁvery generalﬂ (Tr. 
108, 110).  For example, while certain dates for certain con-tracting jobs were supplied, many contractors were simply de-
scribed ﬁas needed.ﬂ  So, Sterne
r asked ﬁwhether the failure to 
supply a monthly report . . . m
eans . . . there was no subcon-tractingﬂ (G.C. Ex. 31).  The Re
spondent did not answer this query (Tr. 150).  On July 6, 2000, the Union™s attorney wrote to 
the Respondent™s attorney that ﬁt
he Union is requesting data on actual outside contractor usage, at each facility, by dates, job 
locations, contractor names/addresses and specific types of 
work.ﬂ  (G.C. Ex. 34).  On July 24, West responded to Sterner 

that ﬁwe are considering the feasibility of refining the form and 
substance of those reportsﬂ (G.C. Ex. 35).  But on August 18, 
Sterner wrote:  Because the subcontracting data has been so incom-
plete in the forms we requested, and because the complete 
information will be harder to piece together as time goes 
on, we now request as well 
data processing information for the time periods beginning 1/1/94 (and continuing) to show the trends before and after contract commitments 
were made. The information would show the amounts of contracting, both by 
dollar expenditures and by 
numbers of work units, including but not limited to accounts pay-
able data.  We request that the figures be broken out by 
accounting period (including months and years, if avail-
able), by 
operational area, by 
location, by vendor, and by 
type of work, to the extent available.  Excluded would be 
contracts that only cover locations not serviced by 102 
members and types of work not performed by 102 people 
in the past.  (G.C. Ex. 19).  Thereafter, West did not attempt to provide the 

Union with more detailed information, although on November 
16, 2000 and January 8, 2001, th
e Respondent sent outside 
contracting information for four power stations (G.C. Exs. 37Œ
38; Tr. 489Œ490). The Company™s meter reader at Cumberland, Maryland are 
not unionized but the meter reader
s at Oakland, Maryland are.  
In the summer of 1999, some Oakland employees complained 
to Sterner that the Cumberland employees were not following 
proper procedures, thus enabling them to improve their relative 
job performance (Tr. 153Œ54).  So, on August 26, Sterner re-

quested the following information:  The total number of meters in each service center territory  
The total number of meter readers in each service center.  The 
total number of customers in each service center territory in 
1991 The total number of customers in each service center territory 
in 1998. The total number of miles driven by meter readers in 
1991 in each service center territory.  The total number of 
miles driven by meter readers in 1998 in each service center 
territory 
The complete approved company procedure for safely chang-

ing meters  (G.C. Ex. 40).  West responded on January 31, 2000, after the 

Union filed its charge on December 2, 1999, answering all of 
the items except numbers three, five and six, claiming that the 
Respondent did not have this data (G.C. Ex. 1(a); R. Ex. 41).  

West explained that it took five months to respond because she 
replaced Kemerer at about this time (Tr. 395-96).  Then on 
April 11, 2000, West wrote that although there was no written 
policy for changing meters, the Company was creating one.  
Also, West provided estimates for item six (G.C. Ex. 43).  In the fall of 1999, Sterner learned that the Respondent con-
tracted with Itron, Inc. for new meters to be installed in the 
Respondent™s service area.  Th
ese new meters would better measure usage through an elect
ric load research initiative (ELRI) (Tr. 157-58).  So, on November 30, 1999, Sterner re-
quested a copy of the contract and installation schedule (G.C. 
 WEST PENN POWER CO. 595Ex. 44).  West provided the cont
ract and schedule on March 22, 2000 (G.C. Ex. 45).  In April 2000, Sterner requested more 
information:  1) A copy of the signed contract (and any later contract 
documents, including amending or supplementing docu-
ments) between Allegheny Energy and Itron for ELRI meter 

installation and data collection services.  2) A complete schedule and timetable for these ELRI meter 
installations.  3) Copies of whatever documents describe or refer to the 
Company™s ELRI work and the activities of Itron, including 
but not limited to advisories and newsletters on the project.  4) for each individual who has been involved with the project, 
on APS™ payrolls or other payrolls (such as Itron™s), (a) the 
name of that individual, (b) the name of the individual™s pay-
roll employer, (c) the name of his/her supervisors, (d) the 
dates of his/her involvement, (e) a description of his/her duties 
on each such date, and (f) the nature and location of their 
work when they are not performing the ELRI-related duties 
on these dates.  5) Copies of communications sent to the Company™s custom-
ers, including any different ve
rsions among customers in dif-ferent states, and including any reference to the types of per-

sonnel that might visit the customer premises.  6) On page 6 of the Contract document there are several refer-

ences to training and safety issues.  What training and what 
safety requirements are the c
ontractor personnel required to satisfy or required to undergo? 
 What APS training and safety 
procedures (and what ﬁjointlyﬂ worked-on documents or pro-
cedures of any sort) are there in relation to ELRI-related 
work, and when and how have the training or procedures been 
applied? 
 7) Which ELRI-related tasks or skills does the Company con-
sider might be beyond the capability of Company employees?  
For those items, what training has been provided for Com-
pany employees, when, and for which employees? 
 8) Page 7 of the initial contract document refers to ID™s being 
provided to contractor empl
oyeesŠapparently APS-related 
ID™s.  Exactly what identification materials are being used by 
or made available to Itron personnel, for each location and 
type of work, with what specific instructions for usage or 
limitations?  Are the contractor
 personnel representing them-
selves in any way as APS-related? 
 9) What other non-Company personnel (that is, not on APS 
payrolls) have been permitted to use identification materials 
identifying them as Company-connected (in the past 5 years)? 
 (G.C. Ex. 47).  On May 12, West responded to all of these in-
quiries.  Therein, she stated that ﬁdue to the large number of 
installations (1145 meters) that need to be installed in a short 
period of time (less than 10 months), the company decided to 
use a contractor because of the existing workload of the Meter 
Techniciansﬂ (G.C. Ex. 48).  West™s response generated the 
following June 12 inquiry by Sterner: 
 (i) Please tell us, for each of the normal territories of our Me-
ter Techs (Frederick, Hagerstown, etc.), the days and the 
number of hours (by date and territory) the Honeywell 
people did their meter work.  (ii) Please tell us if any unit employees were Resource-Shared 
out of those same locations
 at any points during the same 
month when you had Honeywell come into our unit areas 

(and/or the month before and the one after).  If so, please tell 
us specifics as to which unit employees, in which classifica-
tions, doing what, where and what days. 
 (iii) Please tell us (for the same months as (ii) above) which 

unit employees (of any classifi
cation) were doing RS assign-ments 
out of our other unit locations, providing the same spe-cifics.  
(iv) Also, what were the staffing levels compared to those 

listed in the Contract (at any times when employees were be-
ing Resource Shared in)?  Since your letter says our members™ 
workload was supposedly a key reason for using Honeywell 
workers, we want to know if there was availability among our 
people.  (APS has said some employees have a lack of work 
or negative load growth).  We hope to find out if some em-

ployees were available or coul
d have been cross-assigned to 
do the meters, instead of bringing in Honeywell meter in-

stallers.  (G.C. Ex. 49).  West responded as follows on July 24: 
 Regarding part (e, i), we do not have a list of specific dates or 

man-hours from the contractors denoting when they worked 
for Allegheny Power.  However,
 we know that the contractors were in the Maryland area during most of the month of March 
and some of April.  In regard to part (e, ii), we only reviewed the Meter Unit em-
ployees since they would have been the only ones qualified to 
do this work. None of the Meter Technicians affiliated with 
Local 102 in these areas were re
source shared during this pe-riod.  For part (e, iii), there were two Local 102 Meter Technicians 

that were doing resource sharing during this time frame, 
including Harry Taylor from Jefferson who was resource 
shared to Charleroi and Pleasant Valley during March and 
April and Mervin Franks from Jefferson who was resource 
shared to Washington during these same months.   In part (e, iv), you asked for the staffing levels compared to 
those listed in the contract.  The areas where most of the ELRI 

work has been done this year are in the former Local 331 
area, but there were no numbers in the Local 331 contract that 
referred to Meter Technicians 
(or any other position).  Actu-
ally, the Local 331 contract did not allow for Meter Techni-

cians to resource share, and it was only when Locals 331 and 
102 combined that Meter Technicians were given the ability 
to do so.  (G.C. Ex. 51).  On August 18, Sterner responded:  On our item e(i), you did not provide the the 
[sic]specific information a
bout dates or man-hours. Ap-
parently you made no effort to find out, even from your 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596own contractors.  Also, the 
requests should be continuing, not just through April.  We still request the information. 
 On our item e(ii) you are still refusing to give informa-
tion on anyone except Meter Techs. We are investigating a 
claim that other classifications could do the work, since 
there have been crossovers in the past, including Service-
men, substation electricians, etc.  You may dispute the 
claim, but we differ, and we still want the information, be-
cause it goes to the important effects of Resource Sharing, both direct and indirect, in diverting to contractors work 
that could be done by employees.  
 On our item e(iii), the same problem.  You are not pro-
viding anything but Meter Techs.  
On our item e(iv), your reason is incorrect for still re-
fusing to supply the information. Local 331 had Staffing 

Level numbers as well; they were listed in the side letter of 
January 23, 1998.  It should be obvious that the format 
does not affect our ability to investigate the claimsŠ
which means we must first collect information. 
 (G.C. Ex. 19).  Finally, on January 15, 2001, West wrote that: 
 We have just received, in December 2000, ours information 
for the following [four] Maryland . . . service center coverage 
areas for meter installation work performed by Honeywell.  
This breakout only covers work completed through Septem-
ber 30, 2000.  West then listed the number of meters and hours for the four Maryland locations (G.C. Ex. 52).  According to Sterner, 
though, this response failed to include any Pennsylvania data or 
information about the dates the work was performed in Mary-
land to determine whether the Respondent™s own employees 
would have been available then to perform the work (Tr. 169Œ

71). Phil Cosner is an employee at the Oakland, Maryland service 
center.  In the spring of 2000, Cosner told Sterner about an 
altercation he had at work with another employee.  After dis-
cussing the matter with his supervisor, Wayne Miller, manage-
ment required him to undergo a 
psychological examination by 
Gateway Rehabilitation Center (G.C. Ex. 64; Tr. 174Œ76, 180).  

On April 14, the Union filed a grievance about Cosner being 
forced to undergo this exam, 
asking that the conduct cease and desist, that any record be expunge
d, and that Cosner be made 
whole (G.C. Ex. 54).  And on April 19, Sterner wrote the 
Respondent™s General Manager, John Meier, requesting ﬁcopies of all notes, statements and 
other documents related to 
employee, Phil Cosner™s conduct, 
his reports of other employ-
ees™ conduct, or any investigati
on related to those matters.ﬂ  
Attached to this request was a signed statement from Cosner 
that he did not object to the Company™s release of this 
information to the Union (G.C. Ex. 55).  But on May 10, Meier 
replied that ﬁall employee investigations are confidential and 
are Company propertyﬂ (G.C. Ex. 56).  Then, Sterner wrote to 
inquire what confidential documen
ts actually existed regarding 
Cosner and what other employees have been ordered to 

undergo ﬁpsychological evaluationsﬂ (G.C. Exs. 57, 59).  On 
July 27, West wrote that no employee was disciplined as a 
result of the Cosner incident (G.C. Ex. 60), and Kemerer added 

on November 9 that Cosner and the other employee were 
and the other employee were simply requested to ﬁdiscuss the 

event through our Employee Assistance Programﬂ and that 
ﬁ[m]anagement has not been given any record of either of those 
discussionsﬂ (G.C. Ex. 62).  Sterner never received the report 
from Gateway, despite Cosner™s 
written release to Gateway that 
the report could be sent to the Respondent (G.C. Ex. 65; Tr. 
187Œ88).  Sterner did receive a copy of this release, and the 
Respondent™s letter ordering Cosner to report to Gateway, from 
the Union, and not from the Respondent (G.C. Exs. 64Œ65; Tr. 

184Œ86).  According to West, neith
er of these documents were in Cosner™s personnel or medical files or in any file maintained 

by Cosner™s supervisor, Wayne Miller (Tr. 402, 404, 451). 
10. From 1996 to October 1997, and from July 1, 1998 to 
July 1, 1999, service center employees working 10-hours days 
at another service center under the ﬁResource Sharingﬂ program 
were allowed to take 10 hours of vacation time for days not 
worked (Tr. 191Œ94, 291, 418).  The 1996Œ99 collective-
bargaining agreement provided that ﬁ[o]ne day will be equiva-
lent to 8 hours unless otherwise notedﬂ (G.C. Ex. 2).  The two-
year contract extension did not alter this language (G.C. Ex. 3).  
And the resource sharing program ended on July 31, 1999 
(G.C. Exs. 66, 70).  In March 2000, 10 to 12 employees, work-
ing 10-hour days, attempted to take 10 hours of vacation time 
but the Respondent permitted only eight hours of leave.  So, 
these employees had to work two hours that day before taking 
the day off, or lose two hour
s of pay (Tr. 194, 196, 336, 342Œ
45).  These employees then co
mplained to Sterner (Tr. 191Œ
92), whereupon he wrote a letter on April 19 noting that be-
cause ﬁthe contract language from the general labor agreement 
alone defines the terms of resource sharing. . .[p]lease verify in 
writing, the company position on [the 10-hour issue]. . . .ﬂ 
(G.C. Ex. 66).  West responded on May 10 that the contract 
language regarding eight hours now governs in view of the 
expiration of the resource sharing guidelines (G.C. Ex. 67).  On 
May 24, Sterner then asked for the following: 
 1. The names, dates and starting times of all 102 members 
who have worked either of the 4Œ10 (Monday or Tuesday 
start) schedules while resource sharing since May 1, 1996 to 
present. 
 2. Of these members who have worked 10 hour days, lease 
list the dates on which any of these members have been 
granted and paid a 10 hour vacation day, 10 hour sick day, 10 
hour jury duty, or 10 hour day for a death in the immediate 
family. 
 3. Monthly updated staffing leve
ls, by service enter location 
and position.  4. Monthly reports, by service center location f resource shar-

ing job activity, including the number of workers involved 
and from where these resources have been shared, and a de-
scription of the type of work being done by resource sharing 
crews. 
 (G.C. Ex. 69).  On August 4, West responded by declining to 

answer the first two requests because of the burdensome nature 
of retrieving data back to 1996 (G.C. Ex. 71).  WEST PENN POWER CO. 597III. ANALYSIS It is well-settled that, if a union so requests, an employer 
must provide information that it needs to perform its obliga-
tions to represent the employees 
and to bargain on their behalf.  
So, if the information is relevant or probably relevant, 
i.e., a liberal ﬁdiscovery-type standard,ﬂ the employer should provide 
the information to the union.  
NLRB v. Acme Industrial Co., 385 U.S. 432 (1967).  Further, information concerning terms and conditions of employment is
 presumably relevant.  And 
such information must be provided within a reasonable time, or, if not provided, accompanied by a timely explanation.  
FMC Corp., 
290 NLRB 483, 489 (1988).  However, regarding such 
information as the employer™s fi
nancial data, the burden is on a 
union to establish the relevancy thereof.  See 
NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956).  Also, an employer may not 
have to comply with burdensome or bad faith requests by a 
union, see AK Steel Corp.,
 324 NLRB 173, 184 (1997), or pro-
vide confidential information.  
Detroit Edison v. NLRB, 440 U.S. 301 (1979).  With these principles in mind, the General 
Counsel™s six allegations regarding the Respondent™s failure to provide information and/or timely respond to the Union™s in-

formation requests will be evaluated. 
First, on the foreign utilities i
ssue, the Union requested bar-gaining to improve employees™ pay on May 5, 1999.  Then, on 
September 21, 1999, it requested ﬁt
he actual costs incurredﬂ by 
the Respondent in assigning employees to foreign utilities as 
compared to the total ﬁrates act
ually chargedﬂ those other utili-
ties, to determine whether the Respondent has made a profit on 
this practice.  The Company™s response was to admit on Sep-
tember 28 that the lending of employees to foreign utilities was 
no longer a purely voluntary matter 
and to provide some data 
on the number of employees involved.  However, the Company 
has steadfastly refused to provide specific data on what it 
charges other utilities, other than
 a general formula indicating 
that ﬁwe are only allowed to recover our costs.ﬂ  The General 
Counsel contends that this position has ﬁplaced the matter of 
profits in issue,ﬂ requiring the production of the underlying cost 
and billing data. But the position of the General Counsel and the Union puts 
the cart before the horse.  It is well-settled that a union can 
examine an employer™s profit data if the employer claims a 
financial inability to meet a union™s demand for higher wages.  
However, a union is not entitled to such profit data simply be-
cause such data would be helpful to a union, to ﬁbargain intelli-
gently.ﬂ  
F.A. Bartlett Tree Expert Co.,
 316 NLRB 1312, 1313 (1995); White Furniture Co., 161 NLRB 444 (1966).  Here, the 
Respondent never claimed an in
ability to pay higher wages for 
the employees assigned to work at foreign utilities.  Nor is the 

Union seeking this profit data to verify whether the employees 
are being properly paid under an existing contract.  Compare 

Dallas & Mavis Forwarding Co.,
 291 NLRB 980 (1988) (union entitled to examine underlying tariffs to determine compliance 

with collective-bargaining agreement).  Further, unlike 
Hoff-man Security, 315 NLRB 275, 276 (1994), which is cited by the 
General Counsel, the Union here is hardly ﬁin the darkﬂ regard-
ing what it should seek in terms of higher wages from the Re-
spondent.  Indeed, the Respondent provided information on 
what other utilities have paid for foreign work and how that 
compares to its own practices. 
 Thus, because the Respondent 
substantially complied with the Union™s information requests, 

the General Counsel™s allegation on this issue will be dis-
missed. 
Second, the parties disagree over the amount and type of 
subcontracting information provided by the Respondent pursu-
ant to the Union™s requests.  Since 1977 the Respondent has 

provided some type of information on this subject, consisting of 
the ﬁordinary maintenance and repairﬂ work performed, and the 
location thereof, within the Union™s jurisdiction.  But in 1999 

and 2000, the Respondent provided quarterly reports for se-
lected service centers only, and failed to state whether the ab-
sence of such a report meant that no subcontracting work was 
performed at all.  These deficiencies prompted the Union™s 
August 18, 2000 request for comple
te data since January 1, 
1994 as to dollar expenditures, numbers of work units, time 
periods, locations, vendors and type of work.  This comprehen-
sive request resulted in the Respondent™s provision of data on 
November 16, 2000 and January 8, 2001 for only four power 

stations.  Thus, the General Counsel alleges a failure to respond 
and/or a delay in responding. 
The Respondent™s initial defense to this allegation is the claim that the Union failed to inform it of the specific reason 
the information was needed.  In this connection, the Union 
needs to communicate a reasonable factual basis for its request.  
Hertz Corp. v. NLRB,
 105 F.3d 868 (3d Cir. 1997).  To be sure, the Union used no magic words to state specifically why it 

wanted more and better subcontracting information, but in view 
of the parties™ long-running discussion on this subject, since at 

least 1977, the Presiding Judge believes that the Union™s mo-tives in 1999 for obtaining this data were crystal clear to the 
Respondent, notwithstanding the expiration of the resource 
sharing provision of the collective-bargaining agreement on 
May 1, 1999.  Indeed, data on subcontracting will no doubt be 
useful to the Union in negotiating the successor agreement in 
2001.  As for the Respondent™s defense that it had ﬁless infor-
mationﬂ about this entire subject area since the mid-1990s, it is 
unclear whether this justification is prospective.  Likewise, regarding the claim that obtaining such information since 1994 
would be burdensome, it is uncl
ear whether such a claim is 
being made prospectively, or limited to the period 1999Œ2000.  
So, while it is concluded that the Respondent™s failure to pro-
vide subcontracting information to the Union violated Section 8(a)(1) and (5) of the Act, the Respondent will be ordered to 

bargain with the Union in good faith to reach an accommoda-
tion over the level of detail and time period of data to be pro-
vided.  Minnesota Mining & Mfg. Co.,
 261 NLRB 27 (1982). The third matter of dispute concerns the Respondent™s five-
month delay in providing inform
ation to the Union regarding meters, customers, and meter readers at the Cumberland and 
Oakland, Maryland service cente
rs, and a seven-and-a-half month delay on one item in the 
overall request.  The General Counsel alleges only delay on th
is matter and the Respondent offers a potpourri of defenses, including the need to search for 
data way back to 1991, the Un
ion™s other pending information requests in late 1999, and the transition in the personnel de-

partment from Kemerer to West at this time. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598Because there is no hard and fast time guideline for deter-
mining compliance with a union™s lawful information request, 
the reasonableness of the response is determined by the particu-
lar facts and circumstances thereof.  
Pennco, Inc., 212 NLRB 677 (1974).  Here, the Union suffered no harm as a result of the 
Respondent™s delay inasmuch 
as the underlying substantive 
dispute evaporated upon provision of the information.  On the 
other hand, five-to-seven-and-a-half months are significantly 
long time periods to wait for a 
discrete amount of requested information.  Also, unlike 
Union Carbide Corp., 275 NLRB 197 (1985), in which a 10-month delay was found to be reason-
able, the Respondent apparently 
made no effort to address the 
Union™s requests on this subject i
mmediately.  Therefore, it is 
concluded that the Respondent™s delay violated Section 8(a)(1) 
and (5) of the Act, and accordingly, the Respondent will be 
ordered to cease all such future dilatory behavior. 
Fourth, there is the dispute 
regarding the Union™s informa-tion request regarding the Respondent™s subcontract with Itron 
and Honeywell to install new me
ters in the Respondent™s ser-vice area from 1999 to 2000.  After the Union learned of this 
project, it requested information on November 30, 1999.  The 
Respondent then replied on March 22, 2000, which generated additional union requests and additional company responses 
through January 2001. 
At the outset, it is concluded that the Respondent™s initial 
and subsequent responses to the various union information requests were untimely.  Significantly, by the time the Respon-
dent initially responded on March 22, 2000, a lot of the meter 
installation work was over.  
Thus, the four-month delay re-
sulted in a fait accompli for the Respondent, mooting portions 

of any substantive dispute the Union might have had with re-
spect to this particular subcontract.  And, an already discussed 
supra, subcontracting was a major and ongoing concern for the 
Union.  As for the Respondent™s claim that it did not have this 
information until March 2000 and obtained it from the subcon-
tractor as soon as it could, this 
explanation ignores the fact that the Respondent signed the project agreement on October 6, 
1999 and presumably retained a copy.  Therein was the meter 
installation schedule for the Respondent™s service area from 
March to August 2000; information the Union certainly could 
have used in October 1999, as opposed to four months later.  
Turning to the Respondent™s substantive response, it appears that the subcontractor has been slow in providing data on the 
actual number of manhours expended on the project.  So, the 
Respondent™s January 15, 2001 re
sponse on this matter seems 
reasonable.  However, the Respondent has continued to avoid disclosing anything about employees
, other than meter readers, thus blocking the Union™s effort to determine whether the entire 
subcontracting project was objectionable.  Accordingly, the 
Respondent will be ordered to provide this information. 
Fifth, the Union filed a grievance over the Respondent™s re-
quirement that employee Phil Cosner undergo a ﬁpsychological 
examinationﬂ after a fight with another employee.  Thereafter, 
the Union requested ﬁall notes, statements and other docu-
mentsﬂ from the Respondent con
cerning this matter, but the Respondent immediately, and repeatedly, declined on the 
grounds of confidentiality.  The Respondent also declined to 
provide this information because it had been destroyed, except 
for the investigative report, following the decision not to disci-
pline Cosner. 
Both parties have overreached on this subject.  In the Presid-
ing Judge™s view, the Respondent™s
 blanket claim of confiden-tiality, asserted early and often because of ﬁhighly personal, 

private . . . mattersﬂ (G.C. Ex. 60), was unjustified because it 
deprived the parties of seeking an early accommodation on the 
Union™s request.  See Detroit Newspaper Agency, 317 NLRB 1071, 1072 (1995).  Indeed, according to the General Counsel, such an accommodation occurred six months after the Union™s 
initial information request with 
the Respondent™s disclosure of 
a summary of the investigative report.  Thus, the Respondent 
will be ordered to cease and desist such future melodramatic 
refusals.  As for the one remaining document sought by the 
Union, the investigative report, the Presiding Judge concludes that this need not be produced.  Simply put, this report, which 

was created 
after the Union grieved the Respondent™s order to 
Cosner that he submit to a ps
ychological examination, has no 
apparent connection to this allegedly objectionable practice. 
The sixth and final area of dispute concerns the Union™s re-
quest for information on employees who have worked 10-hour 
days ﬁwhile resource sharing since May 1, 1996 to presentﬂ in 
connection with the Respondent™s revised January 1, 2000 pol-
icy which treats all employees as having worked eight-hour 
days.  The Respondent answered the Union™s initial request to 
explain whether the eight-hour policy was back in effect as of 
January 1, 2000, but declined 
to provide the above-requested 
data back to 1996 on grounds of burdensomeness.  The Presid-
ing Judge agrees with the Respondent.  The Union™s request 
seeks voluminous information on the leave records of employ-
ees for the past five years, for no reason other than to confirm 

the obvious: that before January 1, 2000, the Respondent al-
lowed employees working a 10-hour day to take 10 hours of 

leave per day.  So the General Counsel™s allegation on this 
matter will be dismissed. 
CONCLUSIONS OF LAW 1. The Respondent, West Penn Power Company and the Po-
tomac Edison Company d/b/a Allegheny Power and Allegheny 
Energy Supply Company, LLC, a Single Employer, and their 
Agent Allegheny Energy Service Corporation, is an employer 
engaged in commerce within the meaning of Section 2(2), (6) 
and (7) of the Act. 2. The Union, Utility Workers Union of America System 
Local 102, AFLŒCIO, is a labor 
organization within the mean-ing of Section 2(5) of the Act. 3. The Respondent did not violate Section 8(a)(1) and (5) of the Act by failing to provide the Union with certain information 

regarding foreign electric utilities, as alleged in paragraphs 
13(a) and 14 of the Acting General Counsel™s amended com-
plaint. 4. The Respondent violated Section 8(a)(1) and (5) of the 
Act by delaying in furnishing and failing to respond adequately 
to the Union™s requests for contr
acting information, as alleged in paragraphs 13(b) and 14 of the complaint. 5. The Respondent violated Section 8(a)(1) and (5) of the 
Act by delaying in furnishing to the Union certain meter related 
 WEST PENN POWER CO. 599information, as alleged in para
graphs 13(c) and 14 of the com-plaint. 6. The Respondent violated Section 8(a)(1) and (5) of the 
Act by delaying in furnishing and failing to respond adequately 
to the Union™s information request regarding the ELRI/Itron 
meter installation program, as a
lleged in paragraphs 13(d) and 14 of the complaint. 
7. The Respondent violated Section 8(a)(1) and (5) of the 
Act by failing to respond adequate
ly to the Union™s request for 
information regarding employee 
Phil Cosner, as alleged in 
paragraph 13(e) and 14 of the complaint. 8. The Respondent did not violate Section 8(a)(1) and (5) of the Act by failing to furnish the Union with information regard-
ing the 10-hour vacation issue, as alleged in paragraphs 13(f) 
and 14 of the complaint. 9. The unfair labor practices of the Respondent, set forth in 
paragraphs 4, 5, 6, and 7, a
bove, affect commerce within the meaning of Section 2(6) and (7) of the Act. [Recommended Order omitted from publication.] 
    